Title: To James Madison from Edward Coles, 20 March 1817
From: Coles, Edward
To: Madison, James


My dear SirLondon March 20. 1817
Mr. Birkbeck, a very extensive, and one of the most scientific and best practical agriculturalists of England, not liking the present state of things here, and having a very exalted opinion of our Country, and being also a great admirer of its political institutions, has determined to remove to and settle in it with his Family. Knowing your partiality for agriculture, I take the liberty of introducing this great proficient in that art to you. You will find him a perfect Gentleman, of very prepossessing manners, of fine talents, and of general and extensive information. He holds a very large farm about 30 miles from this, on which I have had the pleasure of spending some days with him, and of seeing the first style of cultivation, and of examining a great number of his implements of husbandry, many of which have either been invented or improved by himself. In addition to his skill and improvements in agriculture, this Gentleman is known to the public as the author of a tour through France, and of several essays on agriculture, the management of sheep &c. The desire I feel as well from the respect I entertain for this Gentleman, as from my conviction of the value of such a man to our Country, induces me to pay him every attention and afford him every facility in my powe⟨r⟩ to his becoming well acquainted with and prepossessed i⟨n⟩ favor of it. This must be my excuse for the liberty I take in presenting him to you—of which occasion I gladly avail myself to renew to you and Mrs. M. the assuran⟨ce⟩ of my devoted and unchangeable regard
Edward Coles
I have written Payne several long letters from whom I have not recd. a single line since I left America. I hope to have the pleasure of seeing my friends in August.
